Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 1 of 16




                    Exhibit 3
          Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 2 of 16

                                                                                            US010344952B2

(12) Georgiev
     United States Patent                                                (10) Patent No.: US 10 , 344,952 B2
                                                                         (45) Date of Patent:      Jul. 9, 2019
(54 ) RECESSED LIGHT- EMITTING DIODE                                (58 ) Field of Classification Search
       LIGHTING FIXTURE                                                   CPC .. F21S 8/ 02 ; F21S 8 /026 ; F21V 14 /06 ; F21V
                                                                                                   21/03 –21/042 ; F21V 21/044
(71) Applicant: Georgi Yosifov Georgiev , Delta (CA )                     See application file for complete search history .
(72) Inventor : Georgi Yosifov Georgiev , Delta (CA )               (56 )                 References Cited
( * ) Notice : Subject to any disclaimer, the term of this                        U . S. PATENT DOCUMENTS
                     patent is extended or adjusted under 35              5 , 145 , 249 A    9 / 1992 Bruckner
                      U .S .C . 154 (b ) by 10 days .                     5 , 738,436 A *    4 / 1998 Cummings ....... ..... F21S 8 /026
                                                                                                                                362/ 148
( 21 ) Appl. No.: 15 /604 ,577                                                                 (Continued )
( 22 ) Filed : May 24 , 2017                                                      FOREIGN PATENT DOCUMENTS
(65)                 Prior Publication Data                         DE           102012101228 A1        8 /2012
       US 2017 /0343190 A1 Nov. 30 , 2017
                                                                                        OTHER PUBLICATIONS
              Related U .S . Application Data                       Machine translation of abstract for German Patent Application No.
(60 ) Provisional application No. 62/340 ,805 , filed on May         102012101228 to Hierzer, obtained from the European Patent
     24, 2016 .                                                     Office , which was published on Aug . 30 , 2012 .
                                                                                            (Continued )
(51) Int. CI.
     F21V 21/ 00                       ( 2006 . 01)                 Primary Examiner — Gerald J Sufleta, II
       F21V 14 / 06                    ( 2006 .01)                  (74) Attorney , Agent, or Firm — Cameron IP
       F21V 29/77                      ( 2015 .01)
       F21S 8 / 02                     ( 2006 .01)                  (57)                   ABSTRACT
       F21V 17/02                      ( 2006 .01)                  A recessed lighting fixture comprises a generally annular
       F21V 17/12                      ( 2006 .01)                  body having a central cavity in the form of a partially
       F21V 21/26                      ( 2006 .01)                  spherical socket. There is a lighting support member having
                                 (Continued )                       a partially spherical exterior portion which is closely fitted
(52 ) U .S . CI.                                                    within the partially spherical socket of the annular body. The
      CPC ........ ...... F21V 14 / 06 ( 2013 . 01 ); F21S 8 /026   lighting support member is pivotable relative to the annular
             ( 2013.01); F21V 17/02 (2013.01); F21V 17/ 12          body , but air flow between the partially spherical socket of
                ( 2013 .01) ; F21V 19 /0055 (2013 .01) ; F21V       the annular body and the partially spherical exterior portion
            21/26 ( 2013 .01) ; F21V 21/ 30 ( 2013 .01) ; F21V      of the lighting support member is substantially restricted .
                 23 /023 ( 2013 .01 ); F21V 23 /06 ( 2013 .01 );    There may be a light source mounted to the lighting support
             F21V 29 / 74 ( 2015.01 ); F21V 29 /77 (2015 .01 );     member adjacent a bottom thereof. The light source may be
                      F21V 31/ 005 (2013.01 ) ; F21V 21/ 046        a light-emitting diode .
                   (2013 .01); F21V 29/ 76 ( 2015 .01 ); F21Y
                                           2115 / 10 (2016 .08 )                  16 Claims, 10 Drawing Sheets




                                      42. 46 34
          Users
            ??????????????????




                                                                                                                               66



                                      36                    52 20                     122 52
             Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 3 of 16


                                                              US 10 ,Page
                                                                     344,2952 B2

(51 )     Int. Cl.                                                            2012 /0287625 Al * 11 /2012 Macwan ............. F21S3628 //026
                                                                                                                                          235
          F21V 23/02                  ( 2006 .01 )
          F21V 23 / 06                (2006 .01)                              2013/0155694 Al * 6 /2013 Hanacek . .......... F21V 15 /01
          F21V 31/ 00                 ( 2006 .01)                                                                                  362 /364
         F21V 19 /00                  ( 2006 .01 )                            2015/0092417 A1* 4 /2015 Hoog ................... F21S 8 /026
                                                                                                                                   362 /277
          F21V 21/30                  ( 2006 .01)                             2015/0330611 Al * 11/2015 Abai ................ F21V 21/03
         F21V 29/74                   (2015 .01)                                                                                           362/418
         F21Y 115 / 10                (2016 .01)                              2016 /0033123 A1* 2 /2016 Wronski                  .. .. .. . F21S 8 /02
          F211 21/ 04                 ( 2006 .01 )                                                                                        362/362
         F217 29 / 76                 (2015 .01)                              2016 /0327251 A1 * 11/ 2016 Clark ...................... F21V 19 /02
                                                                              2017 /0184285 A1 * 6 / 2017 Visser                      F217 21 /047
                                                                              2017 /0343195 A1* 11 /2017 Cadisch ..                    F21V 21/ 30
(56 )                         References Cited
                     U . S . PATENT DOCUMENTS                                                 OTHER PUBLICATIONS
         5 ,758 ,959 A * 6 / 1998 Sieczkowski ........... F21S 8/026         Machine translation of description for German Patent Application
                                                                 362 / 148   No . 102012101228 to Hierzer, obtained from the European Patent
        6 ,095 ,671 A * 8 /2000 Hutain ............            F21S 2 / 00   Office , which was published on Aug. 30 , 2012 .
                                                                 362 /373    Machine translation of claims for German Patent Application No .
        6 ,272 ,794 B1 * 8 /2001 Rippel ...................... F21S 8 /02    102012101228 to Hierzer, obtained from the European Patent
                                                                 248 / 343   Office, which was published on Aug. 30 , 2012 .
        6 ,371,628 B1       4 / 2002 Ward
        8 ,454 ,204 B1 * 6 /2013 Chang ................... F21V 29 /004      Office Action issued by the Canadian Intellectual Property Office for
                                                               362/257       Canadian Patent Application No. 2 , 967,954 , dated Nov. 24 , 2017 .
 2011/ 0026245 A1 *         2 / 2011 Lau .                     F21S 8 /02
                                                                 362/ 147    * cited by examiner
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 4 of 16


  atent        Jul. 9 , 2019     Sheet 1 of 10    US 10 ,344, 952 B2




                                                       L




                               FIG . 1
     Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 5 of 16


U . S . Patent          Jul. 9 , 2019                    Sheet 2 of 10    US 10 , 344, 952 B2




                  VER



                                         ww


                                                                         own 20
                                        mw




                                              -   - --




        FIG . 2
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 6 of 16


  atent        Jul. 9 , 2019    Sheet 3 of 10     US 10 , 344, 952 B2




                      36   34
                                                         32 26
                                                     o       ch




            FIG . 3
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 7 of 16


  atent                                                Jul. 9 , 2019                       Sheet 4 of 10                                                US 10 ,344 ,952 B2




                                            W
                                                                                                                         MYANMAR
                                                                                                                          WA

                                                         MADKT
                                            WW.XXw w     MARK U    - 62                                                                                           62

                       LAMANLAMLAMANMAANAAAAAARRRAARAAN




                                          o 760                                                                                                4                  460
34_                                       o                                                                         AL                w        wwwwwwwww

                                                                                                                                                                  w




                                                                    woln34                      2

                                                                                                          pagesogesogesgesogogogogogogogogogoggers
                                                                                      44
                             46             - 40                           **
                                                                         122
                                                 24                                                                      AR,NKMXARI                Ww
                                  www        coop
                                        000000                                                                           SA




                                S                                 - 54                                              N       KAERARE
                                                                                                                                 ....              ** *    * **




  38mme                                                                                                                                   wwwwwwwwww




                                                                                                                                          ..
                                                                                                                         wwwwwwwwwwwwwww




                                                                                                     64
                                                       WWW


 ??????????????????????????????????????????????????????????????????????????????????????
     MWMAHALAAAAWAH
                                                                                                26 - 55         M                                         AN

                                                                                                                                                                        52
                                           bannerton 5


                          FIG . 4                                                                             FIG . 5
     Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 8 of 16


U . S . Patent       Jul. 9 , 2019                         Sheet 5 of 10                            | US 10, 344, 952 B2




                                                      w




                                            ?
                           *
                     *
                                        ?
                             =          ?
                         -- - -

                                                                           =


                                                                               =
                                                                                            "   "
                                                                                   ==



                                                                                                      .

                 -


                 -                                                                      =
                 -
                 -
                                                 ?




                                  ??s
                                  .                       = = = = = = =




          FIG . 6                           24
                                                 ??                       30?
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 9 of 16


  atent                                   Jul. 9 , 2019                           Sheet 6 of 10           US 10 ,344, 952 B2




                                    con
            46
                            W

                       o                                   12

    48            A
                              010                  VV           ERDEN
                            inein
                                                                                          ADC
                                                                                          to




                                                     W17
           42

FIG . 7.                   66 62 22                                                                 FIG . 8


                                                                        osemr12           42mm
                NYXMRAMMYYYYYYYYYYXRAYYNYM
                 REMEHERRRRMARRRRRXMARREMRXERMERRERR
                      NWWRAWRAMMUNNVAWMNKY   WINNW RXWWW



                                                                                                24 26 541 34 52
                                                                                                       2002
                           FIG . 9                                                                 FIG . 10
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 10 of 16


  atent          Jul. 9 , 2019      Sheet 7 of 10         US 10 ,344, 952 B2




                                    * ERNYRA




                     46
                                                    68    70
   W   EEKENEE




                                                                     66
                                                     1/




                                                     52
                                  52 20



                                 FIG . 11
Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 11 of 16


  atent              Jul. 9 , 2019                           Sheet 8 of 10                       US 10 ,344, 952 B2




               184     ?
                                                                                           162

                      ?-nis? w?                                                            186
                                                                                             221
                                                                                                   160
   132walang
                                      ?? ?
                                                                             LAH       N
                                                                                    want
                                                                                          182
                                                                                   223 NN124
                                             Ludwwwwwwwwwwwwwwwwwwwwwwwwww

                     180                                                           154 R L 126

                                  u                        bos 138 122 152
                                      156 120
                                             FIG . 12
   Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 12 of 16



U.S.Patent
     atent           Jul. 9 , 2019              Sheet 9 of 10                          US 10 ,344, 952 B2



                                                      **
                                             XXXXXXXXXXXXXXXYYE



                                                                                 162
             188                                                                   190
                                                                                       - 160
                                                                  namin                  7 -124

                                                                                          4126


                                                                                         138
                           156 monter



                                        15                                 154
                   180                                                           182
                         184                                              186




     FIG.13
    FIG . 13
                                                              t            120
    Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 13 of 16


U . S . Patent                                              Jul. 9 , 2019                                           Sheet 10 of 10                                     US 10 ,344 ,952 B2



                                                   po son 15
                                                              w
                                                                                                                                                      Wwwwwwwwwwwwwwwwwwwwwww




                         ww
                         M
                                                                                  WW
                                                                                                    162
                         .RAMARX              TW                                   !




                                                                                          L -091                                                                                   TA - 091
     134                                                                                                                 134
                                              I 158
                                                                                                                                                       *




                         WW                                                                         W                                              wy




                                                                                                        136                                                                                          136
           1861
     142                                                                                                  144                  198                                                   me 144
                                                              TL 221                                                     124 -47                                           T         -122
                                                                                                          WeXtra                                                           WALHV 156
                  156
                                   .....                                                     154                                                           wwwwwwwwwwwwN     X



                  AMAMAMMAMMAMMAMMAMMAMMAMMAMMMMMMMMM


                                                                                                        ~ 8€l                                 **
                                                                                                                                                                 n                                   - 138

                  lain   aking ito                                           ozit
                                           kanyang ang niya gulang taong maraming na time more ne                                                                                     ori
     126
                                                                                                                                     ** ***   *** *    *    **   *          * **   *** ***   *
                                                                                                                                                                                                 A



           HALLALLALALALA      A                                                                              YER                                                                                    LOGOOOOOO
           LLLLLLLLLLLLL LLLLLLLLLLLLL




                                                   L - 15
                         FIG . 14                                                                                                                     FIG . 15
         Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 14 of 16


                                                     US 10 , 344 ,952 B2
        RECESSED LIGHT-EMITTING DIODE                                   exterior portion of the lighting support member and the
              LIGHTING FIXTURE                                          partially spherical socket of the annular body . The seal may
                                                                        be an annular O - ring. The O -ring may be of silicone .
          BACKGROUND OF THE INVENTION                              The lighting fixture may include spring-loaded members
                                                              5 connected to the annular body adjacent to a top thereof and
                   Field of the Invention                       extending outwardly therefrom . The spring-loaded members
                                                                may be configured to resiliently contact an upper, interior
   The present invention relates to lighting fixtures and , in surface of a ceiling. Each of the spring -loaded members may
particular, to recessed lighting fixtures for light- emitting include a coil spring mounted on the lighting support
diode (LED ) lighting.                                          member and an outwardly extending arm connected to the
               Description of the Related Art                   coil spring
                                                                   The lighting fixture may have an outwardly extending
                                                                annular
   It is known to provide buildings with recessed light 15 fitting over  flange adjacent a bottom of the annular body for
emitting diode (LED ) lighting fixtures . This typically 15 fixture may anincludeexterior surface of a ceiling . The lighting
                                                                                       a heat sink mounted on the lighting
includes providing an LED lighting fixture mounted flush
with the exterior of the ceiling. The LED lighting fixture      support member    adjacent a top thereof.
extends through an aperture in the ceiling. A metal box is         There is also provided , according to the invention , a
normally mounted on the interior of the ceiling above the       recessed lighting assembly comprising a recessed lighting
aperture for the LED lighting fixture . A power supply for the 20 fixture having a generally annular body with a central cavity
lighting fixture may be mounted on themetal box . Consid                in the form of a partially spherical socket. The lighting
erable installation work is accordingly involved if the ceiling          fixture also includes a lighting support member having a
is to be retrofitted with such fixtures. A large opening has to         partially spherical exterior portion which is closely fitted
be made to fit the box and thereafter the ceiling has to be             within the partially spherical socket of the annular body . The
replaced to cover the bottom of the box apart from the 25 lighting supportmember is pivotable relative to the annular
aperture for the lighting fixture .                                     body, but air flow between the partially spherical socket of
   It is also desirable formany purposes to allow the lens of           the annular body and the partially spherical exterior portion
the LED lighting fixture to be pivoted to a desired angle to            of the lighting support member is substantially restricted .
illuminate specific things in a room , for example , artwork .          The lighting assembly further includes a power supply
Pivoting may be also required when the LED lighting fixture 30 module and an electrical conductor connecting the lighting
is mounted on , for example, an angled ceiling or wall .                fixture to the power supply module . There may be a light
However, conventional LED lighting fixtures which allow                 source mounted to the lighting support member of the
pivoting of the lens have gaps between the lens and the                 lighting fixture adjacent a bottom thereof. The light source
annular body of the fixture in order to accommodate pivot-              may be a light- emitting diode .
ing .                                                              35
   LED lighting fixtures have been developed which do not                       BRIEF DESCRIPTIONS OF DRAWINGS
require a separate metal box , but instead are connected to a
sealed power supply via an electrical conductor. The power                 The invention will be more readily understood from the
supply for such units can simply be positioned on the interior          following description of the embodiments thereof given , by
of the ceiling without requiring a fixed type of mounting . 40 way of example only, with reference to the accompanying
 This considerably simplifies the difficulty and cost of install        drawings, in which :
ing LED lighting fixtures, particularly for existing buildings .          FIG . 1 is a bottom , side isometric view of a lighting
  However, LED lighting fixtures of the type not requiring              assembly including a lighting fixture and a power supply
a metal box usually have the bottom of the lens in a fixed ,            connected thereto by an electrical conductor;
horizontal position . This is because it is undesirable to allow 45          FIG . 2 is a bottom , side isometric view of the lighting
air flow through the LED lighting fixtures since this may               fixture of FIG . 1 with a lens thereof shown in a tilted
cause considerable heat loss through the ceiling. Metal position ;
boxes are accordingly mounted above the fixtures in order to        FIG . 3 is an exploded , side isometric view of the lighting
prevent air flow through the ceiling .                           fixture of FIG . 1 ;
                                                              50 FIG . 4 is an exploded , side elevational view of the lighting
            SUMMARY OF THE INVENTION                             fixture of FIG . 1 ;
                                                                    FIG . 5 is an exploded , side elevational view of the lighting
   There is provided , according to the invention , a recessed fixture of FIG . 1 taken along lines 5 -5 of FIG . 4 ;
lighting fixture comprising a generally annular body having         FIG . 6 is a top, side isometric view of the lighting fixture
a central cavity in the form of a partially spherical socket. 55 of FIG . 1 showing a heat sink and spring - loaded members
There is a lighting support member having a partially thereof;
spherical exterior portion which is closely fitted within the                FIG . 7 is a top , plan view of the lighting fixture of FIG .
partially spherical socket of the annular body. The lighting            1;
supportmember is pivotable relative to the annular body. Air      FIG . 8 is a bottom plan view of the lighting fixture of FIG .
flow between the partially spherical socket of the annular 60 1 ;
body and the partially spherical exterior portion of the          FIG . 9 is a side, elevational view of the lighting fixture of
lighting support member is substantially restricted . There    FIG . 1 ;
may be a light source mounted to the lighting support             FIG . 10 is a side, sectional view of the lighting fixture of
member adjacent a bottom thereof. The light source may be FIG . 1 taken along lines 10 - 10 of FIG . 8 ;
a light-emitting diode .                                     65 FIG . 11 is a side, sectional view showing the light fixture
   The lighting fixture may include a resilient, annular seal           mounted on a ceiling, with the ceiling being shown in
which sealingly extends between the partially spherical                 fragment;
         Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 15 of 16


                                                     US 10 , 344 , 952 B2
   FIG . 12 is a side, sectional view of a lighting assembly              extending annular flange 52 thereon adjacent the bottom 50
according to an alternative embodiment of the invention ;                thereof. The lighting support member 34 has the lens 20
   FIG . 13 is a partially exploded view similar to FIG . 12             mounted thereon and a bracket 54 for receiving a light
with the lens and light-emitting diode of the lighting assem             source which , in this example, is a light- emitting diode 56 .
bly shown disassembled ;                                 5 However, the light source may be different in other embodi
   FIG . 14 is an exploded , side elevational view of the ments and may be, for example, a halogen light bulb . The
lighting fixture of FIG . 12; and                          lighting support member 34 has a top 58 with a heat sink 60
   FIG . 15 is an exploded , side sectional view of the lighting         mounted thereon . The heat sink 60 has a plurality of cooling
fixture of FIG . 12 taken along lines 15 - 15 of FIG . 14 .              fins 62 .
                                                                    10
                                                               In this example , the O - ring 38 is received within an
           DESCRIPTIONS OF THE SPECIFIC                                  annular groove 64 , best shown in FIG . 5 , extending about
                    EMBODIMENTS                             the lower portion 26 of the annular body 22 near the top 30
                                                            thereof. The O -ring 38 effectively seals the lighting fixture
  Referring to the drawings, and first to FIG . 1, there is 12 and prevents air leakage therethrough when the lighting
shown a lighting assembly 10 . The lighting assembly 10 15 fixture is assembled as shown in FIGS. 7 to 10 . The O - ring
includes a lighting fixture 12 which , in this example , is a            38 is silicone, in this example , but other suitable resilient
light - emitting diode lighting fixture . The lighting fixture 12        materials could be substituted . Furthermore, other types of
is connected to a power supply module 14 by an electrical                seals could be substituted for the O -ring 38 which would
conductor 16 which is provided with a connector portion 18 .             permit pivoting of the lighting support member 34 relative
The connector portion 18 may be a two -pin socket. This 20               to the annular body 22, while preventing the flow of air
general arrangement is known and the power supply and                    between the lighting support member 34 and the annular
conductor are available, for example , from Lotus Invest Ltd             body 22 .
DBA Lotus LED Lights which has a business address at                       The lighting fixture 12 is installed by first cutting the
1080 Cliveden Ave , Unit 7 Delta , British Columbia , Canada ,  ceiling 66 , shown in FIG . 11 , to form the aperture 68 which
V3M 6G6 . The lighting fixture 12 however offers significant 25 is circular in this example and slightly larger than exterior
advantages over conventional recessed lighting fixtures used    annular wall 70 on the annular body 22 above the flange 52 .
previously in such assemblies. In particular, the lighting       The power supply module 14 is positioned on top of the
fixture 12 has a lens 20 which is gimbal mounted to permit interior surface 72 of the ceiling 66 and is connected to the
tilting of the lens up to 30° in any desired direction . FIG . 2         lighting fixture 12 via the electrical conductor 16 and the
shows the lens 20 tilted in one direction .                         30 connector portion 18 as shown in FIG . 1 .
   An exploded view of the lighting fixture 12 is best shown                The arms 48 of the spring loaded members 42 and 44 are
in FIG . 3 . The lighting fixture 12 includes an annular body            configured to resiliently contact an upper, interior surface 72
22 which has an upper portion 24 and a lower portion 26 . A              of the ceiling 66 when the lighting fixture 12 is installed as
bottom 28 of the upper portion 24 abuts a top 30 of the lower            shown in FIG . 11 . FIG . 6 show the arms 48 of the spring
portion 26 when the lighting fixture 12 is assembled as 35 loaded members 42 and 44 in a non -deflected position prior
shown, for example , in FIG . 6 . Referring back to FIG . 3 , the to installation of the lighting fixture 12 . Thus , when the
upper portion 24 and the lower portion 26 of the annular lighting fixture 12 is installed within the ceiling 66 as shown
body 22 define a central cavity in the form of a partially               in FIG . 11 , the arms 100 are deflected and are resiliently
spherical socket 32 . The annular body 22 is of metal in this biased against the interior surface 72 of the ceiling 66 to
example . The lighting fixture 12 also includes a lighting 40 secure the lighting fixture in place with the flange 52 against
support member 34 which is also of metal in this example .    an exterior surface 74 of the ceiling 66 .
The lighting fixture 12 has a partially spherical exterior                  The arms 48 of the spring - loaded members 94 and 96 are
portion 36 . The partially spherical exterior portion 36 of the          rotated upwardly and substantially vertically to positions
lighting support member 34 is closely fitted within the                  near the cooling fins 62 so they can be inserted through the
partially spherical socket 32 of the annular body 22 when the 45 aperture 68 in the ceiling . The lighting fixture 12 is oriented
lighting fixture 12 is assembled as shown , for example , in             with the flange 52 at the bottom and the lighting fixture 12
FIG . 10 . This permits pivoting of the lighting support                 is then inserted upwardly through the aperture 68 with the
member 34 relative to the annular body 22 . Referring back arms 48 held in the raised positions until the arms are
to FIG . 3, there is also a flexible O -ring 38 which is disposed inserted through the aperture . The arms 48 can then be
between the upper portion 24 and the lower portion 26 of the 50 released and upward movement of the lighting fixture 12 is
annular body 22 when the lighting fixture is assembled as                continued until the flange 52 contacts the exterior surface 74
shown , for example , in FIG . 10 . The O -ring 38 sealingly             of the ceiling 66 . When the arms 48 become aligned with the
extends between the partially spherical socket 32 of the                 interior surface 72 of the ceiling 66, the armsbegin to move
annular body 22 and the partially spherical exterior portion             downwardly due to the resiliency of the coil springs 46 and
36 of the lighting support member 34 when the lighting 55 continue to the generally horizontal positions shown in FIG .
fixture 12 is assembled . This substantially restricts air flow 11 where the arms 48 are pressed against the interior surface
between the partially spherical socket 32 of the annular body            72 of the ceiling and secure the lighting fixture 12 in place
22 and the partially spherical exterior portion 36 of the                with the flange 52 pressed against the exterior surface 74 of
lighting support member 34 .                                             the ceiling 66 . The flange 52 fits over the exterior surface 74
   The annular body 22 has a top 40 as shown, for example , 60 of the ceiling 66 with the annular body 22 extending through
in FIGS. 4 and 5 , and a pair of spring -loaded members 42               the aperture 68 in the ceiling 66 . The aperture is circular in
and 44 . Each of these spring - loaded members, for example              this example.
spring- loaded member 42 , includes a coil spring 46 mounted                FIGS. 11 to 14 show an alternative embodiment which is
on the top 40 of the annular body 22 . An arm 48 is connected            the same as the above embodiment except as described
to the coil spring 46 and extends outwardly therefrom . The 65 below . Like parts are given like numbers in the “ 100” series .
arm 48 is generally U - shaped and formed from wire . The                In this embodiment, the bracket 154 is provided with a pair
annular body 22 also has a bottom 50 with an outwardly                   of apertures 180 and 182 extending therethrough , each of
          Case 6:21-cv-00146-ADA Document 1-3 Filed 02/12/21 Page 16 of 16


                                                      US 10 ,344 , 952 B2
which is configured for receiving a respective one of bolts               8 . The recessed lighting fixture of claim 1, wherein the
184 and 186 . The heat sink 160 is provided with correspond            lighting support member has a top , the lighting fixture
ing threaded bores 188 and 190 which each threadedly          including a heat sink mounted on the lighting support
receive a respective one of the bolts 184 and 186 . The bolts member adjacent the top thereof .
 184 and 186 can be removed along with the light-emitting 5 9 . A recessed lighting fixture comprising:
diode  156 and bracket 154 as shown in FIG . 12 to allow the
light-emitting diode to be replaced .
                                                                          a generally annular body having a central cavity in the
   It will be understood by a person skilled in the art that
                                                                            form of a partially spherical socket;
many of the details provided above are by way of example                  a lighting support member having a partially spherical
only , and are not intended to limit the scope of the invention 10          exterior portion fitted within the partially spherical
which is to be determined with reference to the following                   socket of the annular body ; and
claims.                                                                   an O -ring sealingly disposed between the partially spheri
   What is claimed is:                                                       cal exterior portion of the lighting support member and
    1. A recessed lighting fixture comprising:                              the partially spherical socket of the annular body,
   a generally annular body having a central cavity in the 15               whereby the lighting support member is pivotable
        form of a partially spherical socket;                               relative to the annular body, but air flow between the
   a lighting support member having a partially spherical                  partially spherical socket of the annular body, the
       exterior portion fitted within the partially spherical               partially spherical exterior portion of the lighting sup
        socket of the yly
                      annular       ; and the partially spheri. 30. a powermember
                               bodybetween
                          disposed
                                                                            port             , and a ceiling is substantially restricted ;
                                                                                     supply module ; and
   an O -ring sealingly   disposed between the  partially spheri- 20 an electrical         conductor connecting the lighting fixture to
       cal exterior portion of the lighting supportmember and               the power supply module .
       the partially spherical socket of the annular body,
       whereby the lighting support member is pivotable                  10 . The recessed lighting assembly of claim 9, wherein
                                                         een the
       relative to the annular body , but air flow between thethe   the   lighting support member has a bottom and a light source
       partially spherical socket of the annular body, the 2525 bottom
                                                                    15is mounted
                                                                               thereof
                                                                                      to the lighting support member adjacent the
                                                                                         .
       partially spherical exterior portion of the lighting sup          11. The recessed lighting assembly of claim 10 , wherein
       port member, and a ceiling is substantially restricted .
    2 . The recessed lighting fixture of claim 1 , wherein the the12light         source is a light- emitting diode .
                                                                            . The recessed lighting fixture of claim 1, wherein the
 lighting support member has a bottom and a light source is
mounted to the lighting support member adjacent the bottom 30 O -13ring. The   is made of silicone.
                                                                                    recessed lighting fixture of claim 9 , wherein the
thereof.                                                            annular     body    has a bottom , the lighting fixture having an
    3 . The recessed lighting fixture of claim 2 , wherein the outwardly extending               annular flange adjacent the bottom of
light source is a light- emitting diode.
   4 . The recessed lighting fixture of claim 1 , wherein the 25 the annular body for fitting over an exterior surface of the
                                                                 ceiling .
O -ring is made of silicone.                                              14 . The recessed lighting fixture of claim 9 , wherein the
   5 . The recessed lighting fixture of claim 1 , wherein the          annular body has a top , the lighting fixture including spring
annular body has a bottom , the lighting fixture having an             loaded members connected to the annular body adjacent to
outwardly extending annular flange adjacent the bottom of
the annular body for fitting over an exterior surface of the           the top thereof and extending outwardly therefrom , the
ceiling                                                                spring- loaded members being configured to resiliently con
   6 . The recessed lighting fixture of claim 1 , wherein the          tact an upper, interior surface of the ceiling.
annular body has a top , the lighting fixture including spring             15 . The recessed lighting assembly of claim 14 , wherein
loaded members connected to the annular body adjacent to mountedeach of the spring -loaded members includes a coil spring
the top thereof and extending outwardly therefrom , the                   on the lighting support member and an outwardly
spring -loaded members being configured to resiliently con - 45 extending arm connected to the coil spring.
tact an upper, interior surface of the ceiling.                    16 . The recessed lighting assembly of claim 9 , wherein
   7 . The recessed lighting fixture of claim 6 , wherein each  the lighting support member has a top , the lighting fixture
of the spring - loaded members includes a coil spring                  including a heat sink mounted on the lighting support
mounted on the lighting support member and an outwardly                member adjacent the top thereof.
extending arm connected to the coil spring.
